Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 5 May 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters Newburgh May 5th 1782
                        
                        Your Excellency’s favor of the 20th of Apl by Baron Closen arrived at my Quarters last Evening.
                        If the Enemy ever had an intention to evacuate Charles Town, that Idea, I believe is now given up—Great
                            revolutions in the British Councils have lately taken place—the particulars which are brought by the March Packet, will be
                            conveyed to you by the inclosed New York Gazette which I send for your perusal—General Robertson who has for some time
                            been governor of New York is lately appointed Commander in Chief in America—this information I have from his own Letter.
                        Port Mahon of the whole Island of Minorca is certainly surrender’d to his Catholic Majestys Arms. this event
                            is declared in N. York but I am possessed of but few particulars of the Capitulation.
                        My most cordial Congratulations attend your Excellency and the Officers of your Army upon the favors which
                            you inform me have with so much Justice been conferred by his most Christian Majesty—Be assured Sir I shall ever feel the
                            most sensible interest and pleasure in every Event which bestows Honor or Emolument on such deserving Characters—The
                            favorable mention which the King is pleased to make of me demand my warmest & most particular
                            acknowledgements—this Honor done me will form an additional Tie to that indelible Gratitude which binds me to the Person
                            & Interests of his majesty.
                        Convinced that the Works at New Port would be of no use to us and they might be of infinite importance to
                            the enemy, should they have an intention to establish a post there, from a bare apprehension of such an event I have
                            requested the governor of Rhode Island to have them levelled, pointing him at the same time to the necessity of preserving
                            and maintaining butt’s hill if possible.
                         The plans for the campaign depend so entirely upon the succour which will be sent by his most Christian
                            Majesty, that I can do nothing more than form opinion on certain hipothesis. If we should have a naval superiority and a
                            force sufficient to attempt New York and you have not a secure mean of transporting your troops by water for their
                            greater ease to the head of Elk, the rout you propose for their march by land, is, I am persuaded the best that can be. It
                            is to be feared that the maneuver your Excellency proposes will hardly have its intended effect, as it will be performed
                            in so short a time as to give no time for its operation, before the deception you propose would be disclosed.
                        If your march should take place before our intended interview, the time of its commencement must be
                            determined absolutely by your Excellency in consequence of the advices you shall receive from your Court, and knowing the
                            Epocha at which the succour may be expected on that Coast; to delay it beyond this point would waste the campaign and to
                            commence it earlier would disclose our plan and prepare the enemy for our approach.
                        Every attention consistent with my means has been bestowed upon the boats and I hope to
                            be tolerably provided with them.
                        I shall by this Opportunity communicate your request for militia to governor Harrison. I
                            persuade myself that knowing how expensive the militia are and with what difficulty they are drawn out, you will
                                be as moderate as possible in your requisition and that you will Leave nothing to their protection which can well be
                                avoided.
                        
                        With the greatest Esteem and personal attachment I have the honor to be Sir Your Excellencys Most Obedient
                            & very humble servt
                        
                            Go: Washington
                        
                        
                            P.S. My letter to Governor Harrison is herein enclosed, under a flying Seal to your Excellency’s
                                care—to be sent when you see cause.
                        
                        
                            G.W.

                        
                    The portions in square brackets are Rochambeau’s translations of code.